DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrelly (US Pub. No. 2010/0198767).
Consider claim 1. Farrelly teaches a computer-implemented method comprising: performing, by a computing system, a characteristic analysis technique on media content items associated with a user (para. 0086 describes searching local media collection for media items satisfying specified parameters); identifying, by the computing system, a theme based on a number of the media content items that contain subject matter associated with the theme (para. 0086 describes automatically initializing the playlist and automatically initializing the thematic playlist with a predetermined number of the highest scored media items); selecting, by the computing system, a plurality of segments from the media content items, the plurality of segments containing the subject matter associated with the theme (para. 0086 describes selecting a plurality of media items based on the user preferences of the user and the predetermined number of the highest scored media items); and generating, by the computing system, a compiled media content item comprising the plurality of segments (para. 0086 describes creating a playlist of media items).
Consider claim 2. Farrelly teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the media content items is based on quality associated with the respective segments (para. 0086 describes selecting media items based on the highest scored media items).
Consider claim 3. Farrelly teaches the computer-implemented method of claim 1, wherein the characteristic analysis technique comprises analysis of at least one of visual characteristics, audio characteristics, movement characteristics, or social engagement characteristics (para. 0029 describes user preferences used to score media to include weights assigned to one or more music genres, time periods, music artists, etc.).
Consider claim 4. Farrelly teaches the computer-implemented method of claim 3, wherein the social engagement characteristics associated with a media content item of the media content items include at least one of a number of viewers or a number of responses associated with the 
Consider claim 8. Farrelly teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the media content items comprises ranking the plurality of segments based on results of the characteristic analysis technique (para. 0029 describes user preferences used to score or rank media items to include weights assigned to one or more music genres, time periods, music artists, etc).
Consider claim 9. Farrelly teaches the computer-implemented method of claim 1, wherein the selecting the plurality of segments from the media content items comprises selecting the plurality of segments based on at least one of a time of capture or a location of capture associated with a segment of the plurality of segments (para. 0029 describes user preferences used to score or rank media items to include weights assigned to time periods).
Claims 11-14 and 16-19 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrelly (US Pub. No. 2010/0198767) in view of Adsumilli et al.
Consider claim 5. Farrelly teaches all claimed limitations as stated above, except wherein the media content items comprise a live broadcast with which viewers can interact in real-time, and the selecting the plurality of segments from the media content items comprises selecting a segment from the live broadcast based on social engagement characteristics associated with the segment.
However, Adsumilli et al. teaches wherein the media content items comprise a live broadcast with which viewers can interact in real-time, and the selecting the plurality of segments from the media content items comprises selecting a segment from the live broadcast based on social engagement characteristics associated with the segment (para. 0049 describes identifying a metadata pattern associated with an activity in metadata of the captured video, in real-time).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, wherein the media content items comprise a live broadcast with which viewers can interact in real-time, and the selecting the plurality of segments from the media content items comprises selecting a segment from the live broadcast based on social engagement characteristics associated with the segment, in order to generate a video summary as suggested in the prior art.
Consider claim 6. Farrelly teaches all claimed limitations as stated above, except wherein the performing the characteristic analysis technique on the media content items comprises determining a degree of stillness associated with a media content item of the media content items based on camera movement information associated with the media content item, and the selecting the plurality of segments from the media content items comprises selecting a segment from the media content item based on the camera movement information.
However, Adsumilli et al. teaches wherein the performing the characteristic analysis technique on the media content items comprises determining a degree of stillness associated with a media content item of the media content items based on camera movement information associated with the media content item, and the selecting the plurality of segments from the media content items comprises selecting a segment from the media content item based on the camera movement information (paras. 0020-0023 describe determining a degree of motion associated with video based on metadata associated with the video).
The references are combined for the same reasons as discussed in independent claim 5 above.
Consider claim 7. Adsumilli et al. teaches the computer-implemented method of claim 6, wherein the camera movement information is based on a sensor associated with a camera that captured the media content item.
The references are combined for the same reasons as discussed in 6 above
Claims 15 and 20 are rejected using similar reasoning as corresponding claim 5 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farrelly (US Pub. No. 2010/0198767) in view of Betz et al. (US Pub. No. 2002/0106191).
Consider claim 10. Farrelly teaches all claimed limitations as stated above, except normalizing at least one of video aspects or audio aspects of the plurality of segments of the compiled media content item.
However, Betz et al. teaches normalizing at least one of video aspects or audio aspects of the plurality of segments of the compiled media content item (para. 0054 describes smoothing the video segments).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claims invention, to normalize at least one of video aspects or audio aspects of the plurality of segments of the compiled media content item, in order to create a video montage as suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484